THOMAS, Justice,
dissenting, with whom ROSE, Chief Justice, joins.
I dissent from the views expressed in the majority opinion in this case. In my judgment the court is presented with an opportunity to choose between the rule pursuant to which the plaintiff's negligence is compared with that of each individual defendant and the rule pursuant to which the plaintiff’s negligence is compared to all of the defendants in the aggregate. I find that the rule pursuant to which the plaintiff’s negligence is compared to the combined negligence of all defendants is the better rule because it is more likely to reach the proper result in the greater number of cases. Consequently, I would affirm the action of the trial court in so instructing the jury although I have some criticism of other aspects of the trial court’s treatment of this problem.
In my view the majority opinion represents a step backward with respect to the development of the comparative negligence aspect of the law of torts in the State of Wyoming. If there is anything that is apparent it is that in adopting the comparative negligence rule the legislature intended to change the contributory negligence rule which foreclosed recovery by an injured person because of that person’s own negligence. The majority opinion, however, recognizes a hypothetical situation in which an injured plaintiff whose negligence was evaluated as only 40 percent would be foreclosed from any recovery because three defendants were found to be equally at fault as among themselves. It is clear that if only one defendant were involved, the plaintiff would recover. By splitting the defendant into more than one, the plaintiff is denied recovery just as though contributory negligence were still the law in Wyoming. I wonder if, as so construed, the statute ai-*1193fords equal protection to all injured persons.
I view as the primary justification for the rule selected by the majority opinion the proposition espoused in Woodward v. Haney, Wyo., 564 P.2d 844 (1977), that á legislature is presumed to have adopted the construction placed upon a statute by the courts of the state from which the statute originated as of the time of its adoption. In that case we noted that our legislature at the time of our opinion already had amended the statute to change the rule from that in vogue in Wisconsin to the end that the Wyoming trial court does advise the jury of the consequences of its verdict. While this court applied the presumptive rule in that case, it well may be that the legislative enactment in 1976 should have raised greater doubts as to the wish of the legislature to have Wyoming law saddled with and ridden by the construction of its comparative negligence statute previously made by the Wisconsin court.
The majority also points to the clear language of the statute which uses the singular word “person” (from whom recovery is sought) as manifesting the appropriate basis for comparing negligence. In looking at the language of the statute, the majority eschews the application of § 8-l-103(a)(v), W.S. 1977, to the effect that words in the plural form include the singular and words in the singular form include the plural. The conclusion reached by the majority is that the statute has no application because that construction would be plainly contrary to the intent of the legislature. When the issue which is resolved by adopting the Wisconsin construction is the intent of the legislature this latter reasoning is circuitous.
In addition, the majority opinion raises the spectre of the impact upon a slightly negligent defendant if the defendant who is guilty of the major degree of negligence turns out to be impecunious. Insofar as the impecunious joint tort-feasor is concerned, it is clear that the effect of the choice by the majority is to impose upon the injured plaintiff the risk of impecuniosity of a joint tort-feasor rather than to impose that risk upon one who contributed to the plaintiff’s injuries, even though slightly. Historically, however, that concern was not manifested for a slightly negligent defendant, and if a plaintiff survived the contributory negligence rule he recovered a joint and several judgment against all the joint tort-feasors. I doubt that the legislature intended to change that rule. As will be noted, the contribution statute was adopted to deal with the problem of unequal fault among the joint tort-feasor defendants.
In Johnson v. Safeway Stores, Inc., Wyo., 568 P.2d 908 (1977), at page 913 this court reiterated the rule that leads to the proper disposition of this case as follows:
“All statutes relating to the same subject or having the same general purpose must be read as constituting one law, and, where possible, should be harmoniously construed in order to avoid conflicting and confusing results. In re Adoption of Female Child X, Wyo., 537 P.2d 719, 723 (1975); Woolley v. State Highway Commission, Wyo., 387 P.2d 667, 673 (1963).”
Since this case does involve both the application of the comparative negligence statute (Laws of Wyoming 1973, Ch. 28, § 1; § 7-1.2, W.S. 1957 (1975 Cum.Supp.)) and the contribution statutes (Laws of Wyoming 1973, Ch. 67, § 1; §§ 1-7.3 to 1-7.6, W.S. 1957 (1975 Cum.Supp.)), it is appropriate to consider them together. In so doing, one is ineluctably led to a conclusion that the legislature of the State of Wyoming did adopt an integrated plan for the allocation of loss in negligence cases, and the plan as a whole is sufficiently disparate from that in vogue in Wisconsin as to lead to the further conclusion that the rule comparing the negligence of the plaintiff to the collective negligence of the several defendants is the only rule that is consistent with the entire statutory scheme. (See the excellent dissenting opinion of Justice Bistline in Odenwalt v. Zaring, Idaho, 624 P.2d 383 (1980).)
*1194In this regard it is important to note that the contribution statute which was in effect at the time of this accident was the one adopted in the Laws of Wyoming 1973, Ch. 67, § 1. It is, of course, in several respects different from the contribution statutes currently in effect, §§ 1-1-110 through 1-1-113, W.S.1977. Nevertheless, there are a number of key words or phrases which, pursuing the rule set forth in Johnson v. Safeway Stores, Inc., supra, can only make sense if the negligence of all the defendants collectively is weighed against the negligence of the plaintiff in terms of liability. I begin with the phrase, “joint tort-feasors” found in § 1-7.3, W.S.1957 (1975 Cum. Supp.). According to subsection (c) of that statute, without regard to the degrees of negligence the joint tort-feasors would have an equal distribution of the common liability unless the disproportion of fault were such as to render that inequitable. In Chrysler Corporation v. Todorovich, Wyo., 580 P.2d 1123 (1978), we indicated that the trial court must first find the inequity before the question of the percentage of the defendant’s negligence need be submitted to the jury. There is critical language included in § l-7.3(c), W.S.1957 (1975 Cum. Supp.). It must be noted that if the trial court finds it inequitable to order equal distribution of the common liability, in that event “the relative degrees of fault of the joint tort-feasors shall be considered in determining their pro rata shares solely for the purpose of determining their rights of contribution among themselves, each remaining severally liable to the injured person for the whole injury as at common law.” (Emphasis added.) I find that to be clear statutory language which is antithetical to the rule from Wisconsin espoused by the majority opinion.
Of course, attention must be given to the definition of “joint tort-feasor” in subsection (d) of that statute. Throughout the statute, tort-feasors are considered as a unit vis-a-vis liability to an injured plaintiff. Other critical language is that of § 1-7.4, W.S.1957 (1975 Cum.Supp.), which provides:
“(a) Nothing in this act [§§ 1-7.3 to 1-7.-6] affects:
“(i) The common law liability of the several joint tort-feasors to have judgments recovered and payment made from them individually by the injured person for the whole injury. However, the recovery of a judgment by the injured person against one joint tort-feasor does not discharge the other joint tort-feasors;”
What I deduce from these provisions is that while it may be true that the Wyoming Legislature opted for the form of comparative negligence statute found in Wisconsin, it also opted for the contribution plan set forth in the statutes of Arkansas. It would follow that this court would not be bound to attribute to the legislature the construction given the Wisconsin statute by its courts, but could well attribute to the legislature the views expressed by the Supreme Court of Arkansas in Walton v. Tull, 234 Ark. 882, 356 S.W.2d 20, 8 A.L.R.3d 708 (1962). This is a view that is followed in a number of jurisdictions. Graci v. Damon, Mass.App., 374 N.E.2d 311 (1978), affirmed 383 N.E.2d 842 (1978); Laubach v. Morgan, Okl., 588 P.2d 1071 (1978); Bradley v. Appalachian Power Company, W.Va., 256 S.E.2d 879 (1979). In addition this result has been specifically adopted by three state legislatures. Connecticut General Statutes, § 52-572h (1977 Revised Edition); § 18.470, Oregon Revised Statutes 1977; and § 41.141(3), Nevada Revised Statutes (1979). It is the view that I believe should be adopted in Wyoming.
I reiterate that this approach, which weighs the plaintiff’s negligence against the aggregate negligence of the several defendants in my judgment leads to the better result in a greater number of cases. I fear that in espousing the Wisconsin rule this court has bound the legislature to a construction of a statute which this legislature adopted in 1973, but the construction attributed to the legislature well may be at least 30 years behind the times. The construction adopted by the majority could *1195wreak havoc to the contribution rules the legislature has adopted.
I then would turn briefly to the manner in which the trial court submitted to the jury the negligence of the respective defendants. I think it was error to include the driver of the automobile in which Ri-denour was riding without making him a party to the suit. Certainly that approach cannot be justified under § 1-1-113, W.S. 1977, or its predecessor, § 1-7.5, W.S.1957 (1975 Cum.Supp.). In both forms of the statute the reduction is related to the amount of the consideration paid for the release or the amount or proportion by which the release provides that the total claim shall be reduced, neither of which has anything to do with the respective percentages of negligence among the defendants. I therefore think that the case must be reversed. Like Chrysler Corporation v. Todorovich, supra, the parties should be allowed to join the driver Hance as a party if they choose, but if they do not choose to join him Hance’s negligence cannot be weighed in the verdict. Hance well might find that he then would not be relieved from liability to make contribution to other joint tort-feasors because of the requirements of § 1-7.6, W.S.1957 (1975 Cum. Supp.).
In any event, I agree that the case must be reversed and remanded for a new trial. In submitting the issues to the jury, I would hold that the district court should apply the unit rule for weighing negligence between the plaintiff and the several defendants; that it would not be proper to include Hance in the formula used to weigh the negligence of the defendants among themselves unless he were made a party; and that the plaintiff is entitled to judgment against all the joint tort-feasors, jointly and severally, even though the negligence of one of them may be found to be smaller than the negligence of the plaintiff so long as the plaintiff’s negligence was not as great as 50 percent. As stated earlier, I would adopt this approach because, as I see it, it is the better rule. In my view this court historically has been a forward-looking court in this area of the law. I regret that it is not willing to look forward instead of backward in this case.
Since the majority of this court has concluded that if any adjustment is to be made in the Wisconsin system as applied in Wyoming it must be done by the legislature, I would commend to the consideration of the legislature the Uniform Comparative Fault Act approved by the National Conference of Commissioners on Uniform State Laws in 1977 and 1979. In the Commissioners’ Prefatory Note (12 Uniform Laws Annotated (1980 Cum. Pocket Part, p. 32)) reference is made to the modified type of comparative fault which has been adopted by Wyoming in the form of foreclosing recovery if the negligence of the plaintiff is equal to that of the defendant. The following language then appears:
“The modified type has several serious logical and practical disadvantages:
******
“2. If there are several defendants at fault, the modified type produces a confused jumble. The plaintiff’s fault may be less than that of some defendants and greater than that of others. If defendants having to pay seek contribution from those not under obligation to the plaintiff, the answer is uncertain; and when counterclaims arise, no solution seems available. The problem is avoided in some modified-type states by providing that the plaintiff's negligence bars recovery only if it is greater than the combined negligence of all the defendants. Although this is a helpful provision, it is essentially adopting the pure form in this situation.” (Emphasis added.)
While it does espouse the so-called “pure” form of comparative negligence, the Uniform Comparative Fault Act does recognize an adaptation which can be used in a jurisdiction committed to the modified form of comparative negligence. It does resolve some of the rather difficult collateral problems which are not presented as issues in *1196this case but which will be problems to be dealt with in the future.